Name: Council Regulation (EEC) No 4110/87 of 22 December 1987 opening tariff quotas for the importation into Spain of certain fisheries products originating in the Canary Islands or Ceuta and Melilla (1988)
 Type: Regulation
 Subject Matter: regions of EU Member States; NA;  tariff policy;  fisheries;  Europe
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 383 /49 COUNICIL REGULATION (EEC) No 4110 / 87 of 22 December 1987 opening tariff quotas for the importation into Spain of certain fisheries products originating in the Canary Islands or Ceuta and Melilla ( 1988 ) HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol 2 thereto , Having regard to the proposal from the Commission , Whereas Article 3 of Protocol 2 provides that , within the limits of annual tariff quotas , the products listed in the Annex and originating in the Canary Islands or Ceuta and Melilla are to qualify for exemption from duties when they are imported into that part of Spain which is included in the customs territory of the Community ; whereas this tariff preference applies only to products which have been imported during 1982 , 1983 or 1984 ; whereas , calculated on the basis of the abovementioned Article 3 , the quota volumes are as follows :  17 596 tonnes of certain products falling within code ex 0301 , ex 0302 , ex 0303 or ex 0304 of the combined nomenclature ,  596 tonnes of certain products falling within code ex 0305 ,  21 387 tonnes of certain products falling within code ex 0306 or ex 0307 ,  10 007 tonnes of certain products falling within codes 1604 11 00 to 1604 30 00 , and  27 483 tonnes of products falling within code 2301 20 00 ; Whereas there are no imports of the other products ; Whereas , from 1 January 1988 , the nomenclature in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and , where appropriate , the TARIC code numbers of the products concerned ; Whereas , in accordance with the Act of Accession , where the products are imported into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member State , Article 1 1 . From 1 January to 31 December 1988 the customs duties applicable to imports into that part of Spain which is included in the customs territory of the Community of the products originating in the Canary Islands or Ceuta and Melilla and listed in the annex shall be suspended at the levels indicated and within the limits of the tariff quotas shown . 2 . Where the products are imported under these tariff quotas into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member States . 3 . In whatever state the products referred to in this Article are presented , they shall not qualify for the tariff quotas unless , when they are presented to the authorities responsible for the import formalities in that part of Spain which is included in the customs territory of the Community , they are presented in packagings which bear , in a clearly visible and perfectly legible form :  the words 'Origin : Canary Islands' or 'Origin : Ceuta and Melilla' or the equivalent thereof in another official Community language printed in Roman type at least 20 millimeters high , and  the net weigth in kilograms of the fish contained in the packings . In addition , the immediate packings of pre-packaged foodstuffs falling within code 1604 of the combined nomenclature must bear the words 'Made in the Canary Islands' or 'Made in Ceuta and Melilla' or the equivalent thereof in another official Community language in a clearly visible , perfectly legible and indelible form . This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC ) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish ( 1 ), as last amended by Regulation (EEC ) No 3396 / 85( 2 ), and Council Regulation (EEC ) No 104 / 76 of 19 January 1976 laying down common marketing standards for shrimps of the genus 'Crangon ' (&gt;) OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 322 , 3 . 12 . 1985 , p. 1 . No L 383 / 50 Official Journal of the European Communities 31 . 12 . 87 spp . ( J ), as last amended by Regulation (EEC) No 3118 / 85 ( 2 ). Article 3 At the request of the Commission , the Member State concerned shall inform it of imports actually charged against the tariff quotas . Article 4 The Member State concerned and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 2 1 . The Member State concerned shall ensure that importers of the products concerned have free access to the tariff quotas referred to in Article 1 . 2 . The Member State concerned shall charge imports of the products concerned against the tariff quotas as and when the products are entered with the customs authorities for free circulation . 3 . The extent to which the tariff quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2 . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM I 1 ) OJ No L 20 , 28 . 1 . 1976 , p . 35 . ( 2 ) OJ No L 297 , 9 . 11 . 1985 , p . 3 . 31 . 12 . 87 Official Journal of the European Communities No L 383 / 51 ANNEX CN code Description Tariffduties Amount of quota ( tonnes) 1 2 3 ) 4  Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salme gilae) 0301 91 00 0302 11 00 0302 21 00 0304 10 11 ex 0304 10 91 0304 20 11 ex 0304 90 10 0301 99 11 0302 12 00 0303 10 00 0303 22 00 0304 10 13 ex 0304 10 91 0304 20 13 ex 0304 90 10 0301 92 00 0302 66 00 0303 76 00 ex 0304 10 19 ex 0304 10 91 ex 0304 20 19 ex 0304 90 10 0302 69 11 0303 79 11 ex 0304 10 19 ex 0304 10 91 ex 0304 20 19 ex 0304 90 10 ex 0302 40 90  Fish meat of freshwater fish  Frozen fillets of trout  Other fillets of freshwater fish  Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho )  Pacific salmon (Oncorhynchus spp .), excluding livers and roes  Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  Fillets of salmon  Other fish meat of freshwater fish  Frozen fillets of salmon  Other fillets of freshwater fish  Eels (Anguilla spp .)  Eels (Anguilla spp .)  Eels (Anguilla spp .)  Fillets of other freshwater fish  Other fish meat of freshwater fish  Fillets of other freshwater fish  Other fillets of freshwater fish  Other carp  Other carp  Fillets of other freshwater fish  Other fish meat of freshwater fish  Frozen fillets of other freshwater fish  Other fillets of freshwater fish  Herrings :  from 1 January to 14 February  from 16 June to 31 December  Herrings :  from 1 January to 14 February  from 16 June to 31 December  Other fish meat  Fillets of other fresh water fish  Brisling or sprats (Sprattus sprattus):  from 1 January to 14 February ex 0303 50 90 ex 0304 10 99 ex 0304 90 25 ex 0302 61 99  from 16 June to 31 December  Brisling or sprats (Sprattus sprattus):ex 0303 71 99  from 1 January to 14 February  from 16 June to 31 December  Other fish meat - Other fillets of fish ex 0304 10 99 ex 0304 90 99 No L 383 / 52 Official Journal of the European Communities 31 . 12 . 87 CN code Description Amount of quota (tonnes ) Tariff duties ( 1 ) ( 2 ) ( 3 ) (4 ) 0302 31 90  Other tunas , fresh or chilled 0302 32 90  Other tunas 0302 33 90  Other skipjack or stripe-bellied bonito 0302 39 90  Other tunas and skipjack or bonito 0302 69 25  Other saltwater fish 0303 41 90  Other albacore or longfinned tunas , frozen 1 0303 42 90  Other yellowfin tunas 0303 43 90  Other skipjack or stripe-bellied bonito \ 0303 49 90  Other tunas and skipjack or bonito 0303 79 31  Other saltwater fish ex 0304 10 99  Other fish meat ex 0304 90 99  Fillets of fish other than fresh , chilled or frozen 0302 61 10  Sardines of the species Sardina pilchardus \ 0303 71 10  Sardines of the species Sardina pilchardus ex 0304 10 99  Other fish meat \ ex 0304 90 99  Fillets of fish , other than fresh , chilled or frozen \ 0302 65 10  Dogfish (Squalus acanthias and Scyliorhinus spp .) \ 0304 65 90  Other dogfish and other sharks \ \ 0303 75 10  Dogfish (Squalus acanthias and Scyliorhinus spp .) |||| 0303 75 90  Other Hll ex 0304 10 99  Other fish meat ||Il ex 0304 90 99  Fillets of fish other than fresh , chilled or frozen ll\\ 0302 69 31  Redfish (Sebastes spp .) ||ll 0303 79 35  Redfish (Sebastes spp .)  º 17 596 free ex 0304 10 99  Other fish meat lill 0304 90 31  Other fillets of redfish (Sebastes spp .) 0302 21 10  Lesser or Greenland halibut (Rheinhardtius hippoglossoides) li 0302 21 30  Lesser or Greenland halibut (Rheinhardtius hippoglossoides) \\ 0303 31 10  Lesser or Greenland halibut (Rheinhardtius hippoglossoides) \ 0303 31 30  Atlantic halibut (Hippoglossus hippoglossus) I \ ex 0304 10 99  Other fish meat \ ex 0304 90 99  Fillets of fish other than fresh , chilled or frozen 0302 50 00 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 0302 69 35  Fish of the species Boreogadus saida 0303 60 10  Cod of the species Gadus morhua and Gadus ogac 0303 79 41  Fish of the species Boreogadus saida ex 0304 10 99  Other fish meat ex 0304 90 37  Fillets of cod other than fresh , chilled or frozen 0302 63 00  Coalfish (Pollachius virens) 0303 73 00  Coalfish (Pollachius virens) ex 0304 10 99  Other fish meat ex 0304 90 41  Fillets of coalfish other than fresh , chilled or frozen 0302 62 00  Haddock (Melanogrammus aeglefinus) \ 0303 72 00  Haddock (Melanogrammus aeglefinus) ex 0304 10 99  Other fish meat 0304 90 45  Fillets of haddock (Melanogrammus aeglefinus) other than fresh or chilled or frozen 31 . 12 . 87 Official Journal of the European Communities No L 383 / 53 CN code Description Amount of quota ( tonnes) Tariff duties ( 1 ) 2 3 (4 ) - Whiting (Merlangus merlangus) - Whiting (Merlangus merlangus) - Other fish meat - Fillets of whiting other than fresh , chilled or frozen - Ling (Molva spp .) - Ling (Molva spp .) - Other fish meat - Fillets of ling other than fresh , chilled or frozen - Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 0302 69 41 0303 79 45 ex 0304 10 99 ex 0304 90 99 0302 69 45 0303 79 51 ex 0304 10 99 ex 0304 90 99 0302 69 51 0303 79 55 ex 0304 10 99 ex 0304 90 99 0302 64 90 ex 0302 69 95 0303 74 19 ex 0303 79 63 ex 0304 10 99 ex 0304 90 99 0302 69 55 0303 79 65 ex 0304 10 99 ex 0304 90 99 0302 22 00 0303 32 00 ex 0304 10 99 ex 0304 90 99 ex 0302 29 00 0303 39 10 ex 0304 10 99 ex 0304 90 99 0302 69 61 0303 79 71 ex 0304 10 99 ex 0304 90 99 0302 69 65 0303 78 10 ex 0304 10 99 0304 90 47 0302 69 71 0303 79 73  Other fish meat  Fillets of Alaska pollack , other than fresh , chilled or frozen  Mackerel :  from 1 January to 14 February  from 16 June to 31 December  Other fish  Mackerel :  from 1 January to 14 February  from 16 June to 31 December  Fish of the species Orcynopsis unicolor:  from 1 January to 14 February  from 16 June to 31 December  Other fish meat  Fillets of mackerel , other than fresh , chilled or frozen  Anchovies (Engraulis spp .)  Anchovies (Engraulis spp .)  Other fish meat  Fillets of anchovies , other than fresh , chilled or frozen  Plaice (Pleuronectes platessa)  Other fish meat  Fillets of plaice other than fresh , chilled or frozen  Other fish  Flounder (Platichthys flesus)  Other fish meat  Fillets of flounder other than fresh , chilled or frozen  Sea bream (Dentex dentex and Pagellus spp .)  Other fish meat  Fillets of sea bream , other than fresh , chilled or frozen  Hake (Merluccius spp ., Urophycis spp .)  Hake of the genus Merluccius  Other fish meat  Hake of the genus Merluccius  Megrim (Lepidorhombus spp .)  Megrims (Lepidorhombus spp .) No L 383 / 54 Official Journal of the European Communities 31 . 12 . 87 CN code Description Amount of quota ( tonnes) Tariff duties 1 (2 (3 (4  Other fish meat  Fillets of megrim (Lepidorhombus spp .) other than fresh , chilled or frozen  Ray's bream (Brama spp .)  Ray's bream (Brama spp .)  Other fish meat  Fillets of ray's bream (Brama spp .) other than fresh , chilled or frozen  Monkfish (Lophius spp .)  Monkfish (Lophius spp .)  Other fish meat  Fillets of monkfish (Lophius spp .), other than fresh , chilled or frozen  Blue whiting (Micromesistius poutassou or Gadus poutassou)  Other fish meat  Fillets of blue whiting (Micromesistius poutassou or Gadus poutassou)  Pacific halibut (Hippoglossus stenolepis)  Sole (Solea spp .)  Other  Sardines of the genus Sardinops, sardinella (Sardinella spp .)  Other fish  Pacific halibut (Hippoglossus stenolepis)  Sole ( Solea spp .)  Other  Cod of the species Gadus macrocephalus ex 0304 10 99 0304 10 51 0302 69 75 0303 79 75 ex 0304 10 99 0304 90 55 0302 69 81 0303 79 81 ex 0304 10 99 0304 90 57 0302 69 85 0303 79 83 ex 0304 10 99 0304 90 59 0302 21 90 0302 23 00 ex 0302 29 00 ex 0302 61 30 ex 0302 69 95 0303 31 90 0303 33 00 ex 0303 39 90 0303 60 90 0303 71 30 0303 74 90 0303 77 00 0303 78 90 ex 0304 10 99 0304 90 35 0304 90 49 ex 0304 90 99 0304 10 31 0304 10 39 0304 20 29 0304 20 31 0304 20 33 0304 20 35 0304 20 41 0304 20 43 0304 20 45 0304 20 53 0304 20 57 0304 20 71 0304 20 73 0304 20 75  Sardines of the genus Sardinops, sardinella (Sardinella spp .)  Mackerel of the genus Scomber australasicus  Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus)  Hake of the genus Urophycis  Other fish meat (whether or not minced )  Fillets of cod of the species Gadus macrocephalus, other than fresh , chilled or frozen  Fillets of hake of the genus Urophycis  Other  Fillets of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ) and of fish of the species Boreogadus saida  Other  Other  Frozen fillets of coalfish (Pollachius virens )  Frozen fillets of haddock  Frozen fillets of redfish  Frozen fillets of whiting  Frozen fillets of ling (Molva spp .)  Frozen fillets of tuna  Other frozen fillets of mackerel  Frozen fillets of hake  Frozen fillets of plaice  Frozen fillets of flounder  Frozen fillets of herring No L 383 / 5531 . 12 . 87 Official Journal of the European Communities CN code Description Amount of quota ( tonnes ) Tariff duties ( 1 ) 2 (3 4 0304 20 79 0304 20 81 0304 20 83 0304 20 21 0304 20 51 0304 20 59 0304 20 61 0304 20 69 0304 20 99 0302 70 00 0303 80 00 0305 59 30 0305 61 00 0305 51 10 ex 0305 59 11 0305 51 90 ex 0305 59 19 0305 62 00 ex 0305 69 10 0305 59 50 0305 63 00 0305 59 70 0305 69 30 0305 69 50 0305 59 90 0305 69 90 0305 30 19 0305 30 30 0305 30 50 0305 30 11 ex 0305 30 90 0305 42 00 0305 41 00 0305 49 10 0305 49 20 0305 49 30 0305 49 90 0305 49 40 0305 49 50 0305 20 00 0305 10 00  Frozen fillets of megrim  Frozen fillets of Ray's bream  Frozen fillets of monkfish  Frozen fillets of cod of the species gadus macrocephalus  Frozen fillets of mackerel of the Scomber australasicus  Frozen fillets of hake of the genus Urophycis  Frozen fillets of dogfish  Frozen fillets of other sharks  Other fillets of frozen fish  Livers and roes  Livers and roes  Herrings , other  Herrings , salted  Cod , dried , unsalted  Other fish , dried , unsalted  Cod , dried and salted  Other fish , dried and salted  Cod , salted but not dried or smoked and in brine  Other fish of the species Boreogadus saida  Anchovies , dried , whether or not salted but not smoked  Anchovies , salted but not dried or smoked , and in brine  Halibut , dried , whether or not salted but not smoked  Halibut , salted but not dried or smoked , and in brine  Pacific salmon , Atlantic salmon and Danube salmon , salted , but not dried or smoked and fish in brine  Other fish , dried whether or not salted but not smoked  Other fish , salted but not dried or smoked and fish in brine  Other fillets of fish  Fillets of Pacific salmon , of Atlantic salmon and Danube salmon , salted or in brine  Fillets of lesser or Greenland halibut salted or in brine  Fillets of cod of the species Gadus macrocephalus  Other fillets of fish  Herrings , smoked  Pacific salmon , Atlantic salmon and Danube salmon , smoked  Lesser or Greenland halibut , smoked  Atlantic halibut , smoked  Mackerel , smoked  Other smoked fish  Trout , smoked  Eels , smoked  Livers and roes , dried , smoked , salted or in brine  Fish meal fit for human consumption 596 free No L 383 / 56 Official Journal of the European Communities 31 . 12 . CN code Description Amount of quota ( tonnes ) Tariff duties 1 2 3 4 - Rock lobster and other sea crawfish - Rock lobster and other sea crawfish - Lobsters , whole - Lobsters , other - Lobsters , whole not frozen - Other lobsters - Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus, frozen - Crabs of the species Cancer pagurus - Other crabs , not frozen - Freshwater crayfish , frozen - Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus, not frozen - Crabs of the species Cancer pagurus - Other crabs , not frozen - Freshwater crayfish , not frozen - Shrimps of the Pandalidae family - Shrimps of the genus Crangon - Other shrimps - Shrimps of the Pandalidae family - Shrimps of the genus Crangon, fresh , chilled or cooked by steaming or by boiling in water - Other shrimps - Other shrimps - Norway lobsters , frozen - Other , frozen - Norway lobsters , not frozen - Other , not frozen - Other oysters - Mussels (Mytilus spp .), live , fresh , or chilled - Mussels (Mytilus), other - Certain scallops , live , fresh or chilled - Coquilles St. Jacques , frozen - Other scallops - Mussels (Perna spp .) - Mussels (Perna spp .), other - Cuttle fish and squid 0306 11 00 0306 21 00 0306 12 10 0306 12 90 0306 22 91 0306 22 99 0306 14 10 0306 14 30 0306 24 90 0306 19 10 0306 24 10 0306 24 30 0306 24 90 0306 29 10 0306 13 10 0306 13 30 0306 13 90 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 19 30 0306 19 90 0306 29 30 0306 29 90 0307 10 90 0307 31 10 0307 39 10 0307 21 00 0307 29 10 0307 29 90 0307 31 90 0307 39 90 0307 41 10 0307 41 91 0307 41 99 0307 49 11 0307 49 19 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 49 71 0307 49 91 21 387 free - Squid (Lohgo spp . Ommastrephes sagittatus)  Squid , other  Cuttle fish of the genus Sepiola, other than Sepiola rondeleti  Squid , other  Squid (Loligo vulgaris)  Squid (Loligo pealei)  Squid , other  Squid (Ommastrephes sagittatus)  Other  Cuttle fish  Squid (Loligo spp., Ommastrephes sagittatus) 31 . 12 . 87 Official Journal of the European Communities No L 383 / 57 CN code Description Amount of quota ( tonnes ) Tariff duties ( 1 ) (2 ) ( 3 ) (4 ) 0307 49 99 0307 51 00 030759 10 0307 59 90 ex 0307 91 00 0307 99 11 0307 99 13 ex 0307 99 19 ex 0307 99 90 1604 30 10 1604 30 90 1604 11 00 1604 20 10 1604 19 10 1604 20 30 1604 12 10 1604 12 90 1604 20 90 1604 13 10 ex 1604 20 50 1604 14 10 1604 19 30 1604 20 70 1604 14 90 ex 1604 20 50 1604 15 10 1604 19 50 ex 1604 20 50 1604 16 00 1604 20 50 1604 19 91 1604 19 99 ex 1604 20 90 1604 13 90 1604 15 90 1604 19 99 ex 1604 20 90 2301 20 00  Other  Octopus , live , fresh or chilled  Other , frozen  Other  Other, live , fresh or chilled  Illex spp ., frozen  Striped venus and other species of the genus Veneridae  Other aquatic invertebrates  Other  Caviar ( sturgeon roe)  Caviar substitutes  Salmon  Other prepared or preserved fish of salmon  Salmonidae , other than salmon  Salmonidae , other than salmon  Fillets of herring , raw, coated with batter or breadcrumbs , deep frozen  Other  Other prepared or preserved fish of other fish  Sardines  Other prepared or preserved fish of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor and anchovies  Tunas and skipjack  Fish of the genus Eutbynnus, other than skipjack (Euthynnus (katsuwonus) pelamis)  Other prepared or preserved fish of tunas , skipjack or other fish of the genus Euthynnus  Atlantic bonito (Sarda spp .)  Other prepared or preserved fish of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor and anchovies  Mackerel of the species Scomber scombrus and Scomber japonicus  Fish of the species Orcynopsis unicolor  Other prepared or preserved fish of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor and anchovies  Anchovies  Other prepared or preserved fish of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor and anchovies  Other fillets , raw, coated with batter or breadcrumbs , deep frozen  Other fish , whole or in pieces  Other prepared or preserved fish of other fish  Other fish , whole or in pieces  Mackerel of the species Scomber australasicus  Other  Other prepared or preserved fish of other fish  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates 10 007 27 483 free free